Citation Nr: 0807430	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  99-11 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a cardiovascular 
disorder, on a direct basis and as secondary to 
service-connected disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from July 1965 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  

In November 2000, the Board remanded the appeal to the RO to 
accord the agency an opportunity to schedule the veteran for 
his requested hearing.  In July 2003, he presented testimony 
at a videoconference hearing before the undersigned Veterans 
Law Judge.  In March 2004, the Board remanded his claim for 
further evidentiary development.  Following completion of the 
requested actions, as well as a continued denial of the 
veteran's claim, his file has been returned to the Board for 
further appellate review.  

The matter of service connection for a cardiovascular 
disorder is being remanded to the RO via the Appeals 
Management Center in Washington, Diagnostic Code and will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran has received diagnoses of PTSD.  

2.  The veteran did not engage in combat.  

3.  The veteran's claimed in-service stressors (which include 
witnessing the dead body of a friend and fellow serviceman 
who was shot by small arms fire in a latrine, learning of the 
death of a friend from home who also died while serving in 
Vietnam, and being subjected to enemy attacks while guarding 
an air strip at the base in Qui Nhon City and while 
transporting supplies to troops in Pleiku in the fall of 1966 
and in An Khe when his division was almost "wiped out" 
until air support arrived) are not corroborated by supporting 
evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, April 2002 and October 2006 letters 
provided the veteran with the criteria for his service 
connection claim.  These documents also notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letters informed the 
veteran of his opportunity to submit "any additional 
information or evidence that . . . [he] want[s] . . . [the 
agency] to try to get for . . . [him,]" "any other evidence 
or information that . . . [he] think[s] will support . . . 
[his] claim," as well as "any evidence in . . . [his] 
possession that pertains to . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In addition, a March 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for PTSD.  In light of this denial, no rating or 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
service connection claim adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA 
notification letters in April 2002, March 2006, and October 
2006.  Clearly, these letters were not issued to the veteran 
prior to the initial denial of his service connection claim 
in November 1996.  In any event, the veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in October 
2007, the service connection claim was readjudicated, and a 
supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
service connection issue adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the current appeal.  
All relevant treatment records adequately identified by the 
veteran, have been obtained and associated with his claims 
folder.  In addition, he has been accorded pertinent VA 
examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, after receipt 
of the October 2007 SSOC, the veteran responded later that 
month that he had no additional evidence to submit.  
Consequently, the Board will proceed to adjudicate the 
following service connection issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

Post-service medical records dated in the mid-1980s reflect 
treatment for alcohol dependence, substance abuse, and 
PTSD-like symptoms.  An October 1996 VA PTSD examination 
provides Axis I diagnoses of polysubstance abuse as well as 
tentative but probable PTSD.  Subsequent medical records 
dated through October 2007 reflect continued treatment for, 
and evaluation of, a psychiatric condition variously 
diagnosed as polysubstance abuse (including alcohol, 
marijuana, and crack), PTSD, an adjustment disorder with an 
anxious mood, schizophrenia, a paranoid personality disorder, 
paranoid schizophrenia versus a delusional disorder, and a 
psychotic disorder not otherwise specified.  Despite the 
multiple diagnoses of PTSD, however, all of the criteria of 
38 C.F.R. § 3.304(f) have not been met.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, service personnel records do not 
indicate that the veteran engaged in combat or that he was 
awarded any decoration, medal, or badge indicative of 
involvement in combat.  (One service personnel record lists 
the Vietnam Counteroffensive Campaign as well as the Vietnam 
Counteroffensive Phase II but does not indicate that the 
veteran was involved in combat as a result of either of these 
events.)  As such, his statements alone are not sufficient to 
establish the occurrence of the claimed stressor(s), and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra.  Service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  Thus, the primary issue in the present case 
is whether the veteran's reported in-service stressors can be 
corroborated.  This matter is an adjudicatory question 
involving both consideration of the facts as presented as 
well as the credibility of the evidence contained in the 
instant record.  

Throughout the current appeal, the veteran has described the 
following in-service stressors:  witnessing the dead body of 
a friend and fellow serviceman who was shot by small arms 
fire in a latrine, learning of the death of a friend from 
home who also died while serving in Vietnam, and being 
subjected to enemy attacks while guarding an air strip at the 
base in Qui Nhon City and transporting supplies to troops in 
Pleiku in the fall of 1966 and in An Khe when his division 
was almost "wiped out" until air support arrived.  See, 
e.g., July 2003 hearing transcript (T.) at 3-11.  

Significantly, available service records do not provide any 
evidence supportive of the occurrence of the purported 
in-service stressors.  Specifically, no performance problems 
(or deficiencies), which may be indicative of the veteran's 
experience of stressful events, were noted.  Although at the 
August 1969 separation examination, the veteran reported that 
he had then, or had previously experienced, nervous trouble, 
a psychiatric evaluation conducted at that time was normal.  

Furthermore, in June 2004, the RO forwarded the veteran's 
purported in-service stressors to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
asked the agency to provide any available information which 
might corroborate these stressors.  In January 2005, the 
USASCRUR responded that available evidence was unable to 
confirm the veteran's stressors.  

In this regard, the Board notes that the USASCRUR provided VA 
with the opportunity to submit more detailed information 
concerning the veteran's purported stressors.  On numerous 
occasions during the current appeal, however, the veteran has 
been asked to provide more specific information regarding his 
purported in-service stressors.  In fact, at the personal 
hearing conducted via videoconferencing before the 
undersigned Veterans Law Judge (VLJ) in July 2003, the VLJ 
specifically asked the veteran to provide more specificity 
regarding his Vietnam experiences.  T. at 6.  The information 
supplied by the veteran was forwarded to USASCRUR in June 
2004.  Of particular significance are the veteran's multiple 
admissions throughout the current appeal that he has no 
additional information or evidence to submit in support of 
his claim.  

Available evidence of record (including the service medical 
and personnel reports as well as information obtained from 
the appropriate military records agency) does not support any 
of his purported in-service stressors.  Under these 
circumstances, the Board must conclude that his claimed 
in-service stressors did not occur.  

Consequently, consideration of the third requirement for a 
grant of service connection for PTSD (concerning the 
existence of medical evidence of a link between current 
symptomatology and the claimed in-service stressor) is not 
necessary.  38 C.F.R. § 3.304(f) (2007).  See also, Reonal 
v. Brown, 5 Vet. App. 458 (1993) (in which the Court 
stipulated that a medical opinion based on an inaccurate 
factual premise is not probative).  The preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  




REMAND

By a November 2006 rating action, the RO denied service 
connection for a cardiovascular disorder, on a direct basis 
and as secondary to service-connected disability.  In a 
statement received at the RO later that month, the veteran 
expressed disagreement with this denial.  Because a statement 
of the case (SOC) has not been provided to the veteran with 
respect to this issue, a remand is required.  See Manlincon 
v. West, 12 Vet. App. 328 (1999).  

Accordingly, this case is REMANDED for the following action:

The veteran should be furnished an SOC 
regarding the issue of entitlement to 
service connection for a cardiovascular 
disorder, on a direct basis and as 
secondary to service-connected disability.  
The veteran should be informed of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2007).  If, 
and only if, the veteran perfects his 
appeal by timely submitting a substantive 
appeal, this issue should be returned to 
the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


